Citation Nr: 0428430	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  03-03 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an increased evaluation for residuals of a 
lumbar laminectomy, currently rated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from April 1970 to April 
1972.  This case comes before the Board of Veterans Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Detroit, Michigan (RO).  

The issue on appeal is being remanded to the RO via the 
Appeals Management Center in Washington, DC.


REMAND

The Board notes that although the veteran indicated in his 
January 2003 substantive appeal that he desired to appear at 
a personal hearing before the Board sitting at the RO, he 
requested in correspondence dated in April 2003 that the 
hearing be changed to a videoconference hearing.  Such a 
hearing not been scheduled, and there is no indication that 
the hearing request was withdrawn.  Accordingly, the veteran 
was not provided an opportunity to present testimony at a 
hearing before the Board, as he had requested.  Therefore, 
this case is remanded to the RO for the following action:

The RO should place the veteran's name on 
the docket for a videoconference hearing 
before the Board at the RO, according to 
the date of his January 2003 request for 
such a hearing.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).




